Citation Nr: 0303001	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a November 1997 VA rating decision denying service 
connection for a left shoulder disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran had active service from November 26, 1973 to 
January 4, 1974.  

The veteran was denied service connection for a left shoulder 
disability (denominated by the RO as left shoulder 
dislocation) in a November 1997 rating decision.  In January 
2001, the RO received the veteran's claim alleging clear and 
unmistakable error (CUE) in the November 1997 rating 
decision.  In a June 2001 rating decision, the RO did not 
find CUE.  The veteran disagreed with the June 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9), postmarked September 26, 2002.  

The Board notes that although the veteran requested a BVA 
hearing in October 2002, he specifically withdrew his request 
in an October 2002 letter, signed by him.  The veteran 
presented personal testimony at a RO hearing, which was held 
in July 2002.  A transcript of that hearing is of record.

The veteran's representative contends that in the June 2001 
rating decision, the RO did not consider the veteran's 
January 2001 claim as an attempt to reopen based on new and 
material evidence and that such claim should have been 
inferred (see pages 5 and 6 of the January 2003 informal 
hearing presentation).  The representative has pointed to no 
language in any communication from the veteran in which a 
claim to reopen is stated on even implied.  Instead, he 
merely cites various laws and regulations which allow for 
previously denied claims to be reopened based on the 
submission of new and material evidence, such as 38 U.S.C. 
§ 5108 and 38 C.F.R. § 3.156.  

The representative's contention therefore is that the RO was 
required to infer a claim to reopen in the absence of any 
statement whatsoever from the veteran either directly or to 
the effect that he in fact sought to reopen his claim.  This 
contention is contrary to law.  See 38 C.F.R. § 3.151 [a 
specific claim must be filed]; § 3.155 [an informal claim 
must identify the benefit sought].  The United States Court 
of Appeals for Veterans Claims (the Court) has held that an 
appellant must have asserted a claim expressly or impliedly.  
See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  
Crucially, in Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the VA must interpret an 
appellant's submissions broadly, it is not required to 
conjure up issues that were not raised by the appellant. 

The Court has further held that VA is not held to a standard 
of prognostication when determining what issues are 
presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57; 
Allin v. Brown, 6 Vet. App. 207, 213 (1994): "there must be 
some indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue". 
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).]

In short, the representative's contention fails because there 
is no obligation on the part of VA to "infer" claims based on 
the mere existence of law and regulation allowing such claims 
to be filed.  It was incumbent on the veteran to identify the 
benefit sought, if not in so many words, at least to such 
degree that RO personnel could reasonably conclude that a 
claim existed.  He did not do so.

In any event, the issue involving reopening the claim based 
on the submission of new and material evidence is not now 
before the Board on appeal, and it is referred  to the RO for 
appropriate action.


FINDING OF FACT

The RO's November 1997 decision denying service connection 
for a left shoulder disability was reasonably supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The November 1997 RO rating decision denying service 
connection for a left shoulder disability did not contain 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the Board decision of 
November 1997, which denied service connection for a left 
shoulder disability, was founded on CUE, and that, but for 
that error, service connection should have been granted.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which as discussed 
above are not applicable in the instant case, the 
implementing regulations are also effective November 9, 2000.  

However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 282-83 (2001).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West Supp. 
2002), cannot encompass a person seeking a revision of a 
final decision based upon CUE.  As a consequence, VA's duties 
to notify and assist contained in the VCAA are not applicable 
to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out, however, that notwithstanding the fact that the VCAA 
appears to be inapplicable to this issue, the veteran has 
been given appropriate notice and has been accorded ample 
opportunity to present evidence and argument.

The Board observes that the veteran was notified by the June 
2001 rating decision, and by the July 2002 statement of the 
case (SOC) of the pertinent law and regulations governing CUE 
claims.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was afforded a 
personal hearing before a RO Hearing Officer, in July 2002, 
the transcript of which is of record.  The veteran's 
representative has submitted written argument in his behalf.  
Further, the veteran was notified in November 2002 that his 
case was being transferred to the Board and that he had 
additional time to submit additional evidence or request a 
Board hearing.  He did not do so.  The Board concludes that 
the veteran has been given all appropriate due process 
considerations.  

Pertinent Law and Regulations 

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.104(a) (2002).  Previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2002).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: 

(1) "[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306(b) 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Additional law and regulations pertaining to the issue on 
appeal will be discussed where appropriate below.

Factual Background

As noted in the Introduction, the veteran served on active 
duty from November 26, 1973 to January 4, 1974.

A report of the veteran's enlistment physical examination is 
not of record; based on the veteran's statements and other 
evidence of record, the Board assumes that it was pertinently 
negative.  A December 15, 1973 clinical record shows a 
complaint of left shoulder pain and a reported history of 
dislocation of the left shoulder from 1971 on.  A December 
19, 1973 clinical record shows a dislocated left shoulder, 
which had also been dislocated during training and in a 1971 
fight.  The veteran reported five dislocations thereafter in 
civilian life.  The veteran stated that he had not mentioned 
this history at enlistment, per his recruiter's instructions.  

A December 28, 1973 medical board report shows a diagnosis of 
dislocation, recurrent, shoulder, left, EPTE (existing prior 
to enlistment).  The veteran was stated to have first 
dislocated the left shoulder in 1971 while fighting, with 
subsequent dislocations five times during the next two years.  
On advice of his recruiter, he did not reveal this history.  
After one week of training, he again dislocated the left 
shoulder, and again the following week.  The medical board's 
opinion was that the veteran did not meet the minimum 
standards for enlistment or induction, and that he had no 
unfitting physical disability incurred in or aggravated by 
active military service.  He was recommended for discharge.  

A December 28, 1973 statement signed by the veteran shows 
that he was informed of the findings of the medical board of 
December 28, 1973 that he was unfit for duty and recommenced 
for discharge by the medical board.  

There is no pertinent evidence of record until the veteran 
filed a claim of entitlement to service connection with the 
RO in May 1997.

A July 1997 VA examination report shows complaint of left 
shoulder soreness and some pain when attempting to reach 
upward.  He could not lift more than 40 pounds.  The veteran 
reported that he dislocated his shoulder first at age 20, but 
had therapy and no problems thereafter.  He then went into 
the service with no problems at all, but three weeks into 
basic training, he dislocated it.  The examiner diagnosed 
osteoarthritis of the left shoulder, with no evidence of 
acute dislocation shown on x-ray.  However, the chronic 
dislocations reported by the veteran were thought to be a 
possible cause of the present osteoarthritis.

In the November 1997 rating decision here under 
consideration, the RO
reviewed the evidence described by the Board above.  Based on 
that evidence, the RO concluded, in essence, that the 
veteran's left shoulder disability pre-existed service and 
was not aggravated by service.  Service connection was 
accordingly denied.  The veteran did not appeal that 
decision.



Analysis

In January 2001, the veteran's representative essentially 
argued that it was unlawful for VA in its November 1997 
rating decision to use statements of the veteran made during 
service which indicated that he had suffered previous 
shoulder dislocations prior to service.  However, it is not 
initially clear on what basis the veteran's representative 
contends that such evidence was improperly considered.  
First, notwithstanding service medical records signed by 
physicians, he asserts that the determination that a 
disability predated service requires an expert medical 
opinion, and that therefore, it is unlawful for VA to base 
its determination on the veteran's statements.  The 
representative further stated that "it is not within keeping 
with current statute to allow any statement reportedly 
offered by the veteran at the time of separation to be used 
as definitive medical truth.  To base a V.A. denial on such 
testimony would rise to the level of" CUE.  In addition, the 
representative stated that there "is no clear and 
unmistakable expert medical evidence as called for in current 
V.A. law that supports that the veteran's left shoulder 
condition existed prior to his entry into" service.  No law 
and regulations were cited in support of these various 
propositions, with the exception of "38 U.S.C. § 311" 
[presumably meaning 38 U.S.C. § 1111] and 38 C.F.R. 
§ 3.304(b).  

The Board initially notes that there is no specific 
requirement in the law or regulations that VA base a 
determination that a disability predated service on an expert 
medical opinion.  Nor is there a requirement that, to rebut 
the presumption of soundness at enrollment, expert medical 
evidence be obtained.  The law states that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).  
Clear and unmistakable evidence is simply evidence that 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).  

In any event, there was in fact medical evidence in the file 
which concluded that the veteran's left shoulder disability 
pre-existed service and was not aggravated by service.  The 
RO properly considered the medical evidence contained in the 
service medical records, the July 1997 VA examination report, 
and the contentions of the veteran, as it indicated in the 
November 1997 rating decision.  

Although stated with precision, it appears that the veteran's 
representative was attempting to contend that the statutory 
presumption of soundness could not be overcome based only 
upon uncorroborated statements of a veteran.  The Board does 
not necessarily disagree with this statement.  However, in 
making a determination as to whether clear and unmistakable 
evidence exists in order to rebut the statutory presumption 
of soundness, VA must consider all medically accepted 
evidence bearing on whether the veteran was suffering from 
the disorder in question prior to induction and should give 
weight to particular evidence based on accepted medical 
standards and medical knowledge regarding the known 
characteristics of particular disorders, as directed in 38 
C.F.R. § 3.304(b)(2).  See Harris v. West, 203 F.3d 1347, 
1350 (Fed. Cir. 2000).

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service.  See Harris, 203 F.3d at 1349.  All of the evidence 
of record must therefore be considered.  The RO may look to 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).

In this case, the RO relied upon medical reports which 
indicated that the veteran dislocated his shoulder shortly 
after beginning basic training.  These reports cited the 
veteran's statements to the effect that he had dislocated his 
shoulder on a number of occasions before entering service, 
but were based as well the circumstances (dislocation of the 
shoulder shortly after service entry) and on physical 
examination of the veteran.  The service medical records thus 
go beyond a mere "bare conclusion without a factual predicate 
in the record".  See Miller, supra.  There was thus clear and 
unmistakable evidence that the left shoulder disability 
preexisted the veteran's military service.   

The veteran clarified the basis for his objection in his June 
2002 notice of disagreement.  There, here pointed 
specifically to 10 U.S.C.A. § 1219 as prohibiting the use by 
VA of a statement signed by the veteran which is against his 
interests.  10 U.S.C.A. § 1219 (West 1991) states that a 
member of an Armed Force may not be required to sign a 
statement relating to the origin, incurrence, or aggravation 
of a disease or injury.  This statute is implemented at 38 
C.F.R. § 3.304(b)(3), which provides that signed statements 
of veterans relating to the origin or incurrence of any 
disease or injury made in service, if against his or her own 
interest, is of no force and effect if other data do not 
establish that fact.  

While the veteran did sign a statement indicating that he had 
been informed of the medical board findings that he was unfit 
for duty and had been recommended to be discharged, this 
statement did not itself relate to the origin or incurrence 
of a disease or injury, but related to his fitness for duty.  
In any event, the pre-existence of a shoulder disability is 
demonstrated by other evidence on file.  Specifically, a 
service medical record dated December 1973 shows that the 
veteran's shoulder had been dislocated a few days prior to 
the examination, but had also been dislocated during 
training, and had been dislocated in a 1971 fight, prior to 
service.  The finding of the medical board in December 1973 
is to the same effect.  Neither of these medical findings 
falls under the definition of 38 U.S.C.A. § 1219, namely a 
statement signed by the veteran.  It does not appear that 
consideration of  the medical evidence of record is 
prohibited by either the United States Code or the Code of 
Federal Regulations.

An additional reason advanced by the veteran's representative 
in the January 2001 claim, with respect to alleged CUE is 
that the RO in essence ignored evidence favorable to his 
claim, in particular his statement dated October 1997, to the 
effect that the information contained in his service medical 
records was incorrect, and that he had not described a prior 
injury to his shoulder to the medical examiner in 1973.  
However, it is clear that in denying the veteran's claim the 
RO was aware of this evidence and considered it.  Indeed, 
this statement was listed by the RO among the evidence 
considered and was mentioned in the RO's reasons and bases.  

The Board finds that this argument amounts to no more than 
disagreement as to how the facts were weighed or evaluated in 
November 1997.  The RO chose to rely on certain evidence, 
specifically the service medical records and contemporaneous 
statements of the veteran, in denying the veteran's claim.  
The veteran instead relies on his current contentions.  A 
similar argument is found at page 5 of the informal hearing 
presentation.  There, the representative contends that the 
evidence relied upon by the RO in November 1997 was 
inadequate to rebut the presumption of soundness.  This again 
amounts to a disagreement as to how the facts were weighted 
or evaluated.  The RO was well within bounds in placing 
greater weight on the 1973 statements of the veteran rather 
that the 1997 statements.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  In any 
event, such a disagreement does not provide a basis for CUE.

At page 4 of the January 2003 informal hearing presentation, 
the veteran's representative further contended that the RO 
applied the wrong standard for determining whether the 
veteran's shoulder condition had been aggravated by service, 
by stating that there was no evidence that the condition 
permanently worsened as a result of service.  

The Board finds that the use of term "permanently worsened" 
by the RO in its discussion of the facts and evidence does 
not constitute a misapplication of the law, which issues the 
term "increase in disability during such service".  See 
38 U.S.C.A. § 1153.  First, even if conceded as an error, it 
does not appear that the use of this term reflects any 
meaningful change in the analysis used by the RO, nor can it 
be said that the use of the terminology contained in the 
regulation would have manifestly changed the outcome of the 
November 1997 decision.  The RO's discussion indicates that 
it based its conclusion principally on the finding of the 
December 1973 medical board that the veteran's shoulder 
disability has not been aggravated by his active military 
service.  

Moreover, although the language used by the RO is not the 
actual language of the applicable regulation, it does 
correspond to language used by the Court in its 
interpretation of this regulation.  In Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991), the Court stated that, from an 
examination of the language of the statute, and in view of 
the overall statutory and regulatory scheme, it is clear that 
aggravation in service is based upon a worsening of the pre-
service condition to the extent that a veteran's average 
earnings capacity has been diminished.  

The veteran's representative also contends, at page 4 of the 
informal hearing presentation, that the veteran's service 
entrance examination is missing from the service medical 
records, and that the RO had a duty to make efforts to obtain 
such records.  However, an attack on improper procedure, such 
as an alleged failure on the part of the RO to assist the 
veteran in the development of his claim, cannot be the basis 
of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  Accordingly, this contention fails.

The Board further observes in regard to this argument and in 
regard to the extensive argument centered on the VCAA on page 
6 of the informal hearing presentation, that a failure to 
assist results in an incomplete record, but not a necessarily 
incorrect record:

The VA's failure resulted in the creation of an 
incomplete rather than incorrect record.  We have held 
that "[a] determination that there was a 'clear and 
unmistakable error' must be based on the record and law 
that existed at the time of the prior . . . decision."  
Russell at 314. . . .  Since an analysis of whether CUE 
has been committed may only proceed on the record, id., 
evidence that was not part of the record at the time of 
the prior determination may not form the basis of a 
finding that there was an act of clear and unmistakable 
error.

While it is true that an incomplete record may 
ultimately lead to an incorrect determination, it cannot 
be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are 
correct, it is not erroneous, although not embodying all 
of the relevant facts.  Rather, an incomplete record is 
just that--incomplete. . . . . an incomplete record, 
factually correct in all other respects, is not clearly 
and unmistakably erroneous.  This is true even in the 
present case where the cause of the record's 
incompleteness is the VA's breach of the duty to assist.  
In short, the VA's breach of the duty to assist cannot 
form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect 
record.  As unjust as this finding may appear, it is 
dictated by the law by which we are bound. 
	Caffrey, supra.

In any event, it appears that the RO conceded that the 
enlistment physical examination was pertinently negative; 
certainly, the RO did not mention the enlistment physical 
examination as a factor in its November 1997 decision.  The 
veteran has indicated that he was told by his recruiter not 
to mention the shoulder disability to the examiner.  
Therefore, even if the enlistment physical examination report 
could be unearthed, at best it would be negative concerning 
the veteran's left shoulder, which has already been conceded 
by VA.  At worst, it would show a left shoulder disability, 
which obviously would be detrimental to the veteran's claim.      

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell at 313-4.

In summary, the veteran has not established that the RO was 
undebatably incorrect in its denial of service connection for 
a left shoulder disability.  His contentions amount to mere 
disagreement as to how the evidence was weighed.  As 
discussed above, the Board does not believe that the statutes 
cited by the veteran allow for the RO to ignore evidence of 
record.  Accordingly, the Board concludes that the veteran 
has not set forth specific allegations of error, of either 
fact or law, which would warrant a finding of CUE in the 
November 1997 rating decision.  The appeal is accordingly 
denied.

ORDER

The RO's November 1997 rating decision denying service 
connection for a left shoulder disability was not clearly and 
unmistakably erroneous.


____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

